Bell, J.
In this suit by a railroad company to recover for an alleged undercharge of freight on an interstate shipment of goods, of which the defendant was both consignor and consignee, the undisputed testimony, together with the documentary evidence, having established conclusively and as a matter of law that the correct amount of the freight charges, as fixed by the effective tariffs of file with the interstate-commerce commission, was $203.43 in excess of the amount set forth in the bill of lading and prepaid by the shipper, the verdict in favor of the defendant shipper was contrary to the evidence and to law. Under the controlling authorities, the plaintiff was not estopped to demand the balance of the freight due, even though the shipment may have been induced by the representation and assurance of the agent of the initial carrier that the amount which the shipper prepaid was the full and correct charge. N. Y. Central R. Co. v. York, 256 U. S. 405 (41 Sup. Ct. 509, 65 L. ed. 1016) ; L. & N. Ry. v. Maxwell, 237 U. S. 94 (35 Sup. Ct. 494, 59 L. ed. 853, L. R. A. 1915E, 665); Texas & Pacific Ry. Co. v. Mugg, 202 U. S. 241 (26 Sup. Ct. 628, 50 L. ed. 1011); W. & A. R. Co. v. Legg, 32 Ga. App. 368 (123 S. E. 31); Smith v. Charleston & W. C. Ry. Co., 36 Ga. App. 480 (137 S. E. 115). The court erred in refusing a new trial.

Judgment reversed.


Jenloins, P. J., and Stephens, J., concur.